CHANGE IN CONTROL AGREEMENT

THIS CHANGE IN CONTROL AGREEMENT, dated as of November 10, 2006, is made by and
between TRACTOR SUPPLY COMPANY, a Delaware corporation (the “Company”), and
Kimberly D. Vella (the “Executive”).

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and

WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions that it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of certain
members of the Company’s senior management, including the Executive, to their
assigned duties without distraction in the face of potentially disturbing
circumstances arising from the possibility of a Change in Control.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

1. Defined Terms. The definitions of capitalized terms used in this Agreement
are provided in the last Section hereof.

2. Term of Agreement. The Term of this Agreement shall commence on the date
hereof and shall continue in effect through June 30, 2007; provided, however,
that if a Change in Control occurs during the Term, the Term shall expire no
earlier than the second anniversary of the date on which such Change in Control
occurs.

3. Company’s Covenants. In order to induce the Executive to remain in the employ
of the Company and in consideration of the Executive’s covenants set forth in
Section 4 hereof, the Company agrees, under the conditions described herein, to
pay the Executive the Severance Payments and the other payments and benefits
described herein. Except as provided in Section 5(c) hereof, no Severance
Payments or other benefits shall be payable or provided under this Agreement
unless there shall have been (or, under the terms of the last sentence of
Section 6(a) hereof, there shall be deemed to have been) a termination of the
Executive’s employment with the Company following a Change in Control and during
the Term. This Agreement shall not be construed as creating an express or
implied contract of employment and, except as otherwise agreed in writing
between the Executive and the Company, the Executive shall not have any right to
be retained in the employ of the Company.

4. The Executive’s Covenants.

(a) Employment. The Executive agrees that, subject to the terms and conditions
of this Agreement, in the event of a Change in Control during the Term, the
Executive will remain in the employ of the Company until the earliest of (i) a
date which is six (6) months from the date of such Change in Control, (ii) the
Date of Termination by the Executive of the Executive’s employment for Good
Reason or by reason of death, Disability or Retirement, or (iii) the termination
by the Company of the Executive’s employment for any reason.

(b) Noncompetition, etc. The Executive agrees that the Executive will not, for a
period of one year from the Date of Termination of the Executive’s employment by
the Company (other than following a termination by the Executive for Good
Reason), (i) directly or indirectly become an employee, director, consultant or
advisor of, or otherwise affiliated with, any operator of farm and ranch stores
in the United States, (ii) directly or indirectly solicit or hire, or encourage
the solicitation or hiring of, any person who was an employee of the Company at
any time on or after such Date of Termination (unless more than six months shall
have elapsed between the last day of such person’s employment by the Company and
the first date of such solicitation or hiring), (iii) disparage the name,
business reputation or business practices of the Company or any of its officers
or directors, or interfere with the Company’s existing or prospective business
relationships, or (iv) without the written consent of the Company, disclose to
any person, other than as required by law or court order, any confidential
information or trade secrets obtained by the Executive while in the employ of
the Company; provided, however, that confidential information shall not include
any information known generally to the public (other than as a result of
unauthorized disclosure by the Executive) or any specific information or type of
information generally not considered confidential by persons engaged in the same
business as the Company. The Executive acknowledges that these restrictions are
reasonable and necessary to protect the Company’s legitimate interests, that the
Company would not have entered into this Agreement in the absence of such
restrictions, and that any violation of these restrictions will result in
irreparable harm to the Company. The Executive agrees that the Company shall be
entitled to preliminary and permanent injunctive relief, without the necessity
of proving actual damages, as well as an equitable accounting of all earnings,
profits and other benefits arising from any violation hereof, which rights shall
be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.

1



  5.   Compensation Other Than Severance Payments.

(a) If the Executive’s employment shall be terminated for any reason following a
Change in Control and during the Term, the Company shall pay the Executive’s
full salary to the Executive through the Date of Termination at the rate in
effect immediately prior to the Date of Termination or, if higher, the rate in
effect immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, together with all compensation and benefits payable to
the Executive through the Date of Termination under the terms of the Company’s
compensation and benefit plans, programs or arrangements as in effect
immediately prior to the Date of Termination or, if more favorable to the
Executive, as in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason.

(b) If the Executive’s employment shall be terminated for any reason following a
Change in Control and during the Term, the Company shall pay to the Executive
the Executive’s normal post-termination compensation and benefits, if any;
provided, however, that, the severance benefits provided in Section 6 hereof
shall be exclusive and the Executive shall not be entitled to participate in, or
receive benefits under, any other severance plan or program that may be adopted
by the Company. Such post-termination compensation and benefits shall be
determined under, and paid in accordance with, the Company’s retirement,
insurance and other compensation or benefit plans, programs and arrangements as
in effect immediately prior to the Date of Termination or, if more favorable to
the Executive, as in effect immediately prior to the occurrence of the first
event or circumstance constituting Good Reason.

(c) Notwithstanding any provision of any stock option plan, stock incentive
plan, restricted stock plan, stock option or similar plan or agreement to the
contrary, immediately upon the occurrence of a Change in Control during the
Term, and without regard to whether the Executive’s employment is terminated,
the Executive shall be fully vested in all then outstanding options to acquire
stock of the Company (or if such options have been assumed by, or replaced with
options for shares of, a parent, surviving or acquiring company, such assumed or
replacement options), and all then outstanding restricted shares of stock of the
Company (or the stock of any parent, surviving or acquiring company into which
such restricted shares have been converted or for which they have been
exchanged) held by the Executive.



  6.   Severance Payments.

(a) Severance Payments. If the Executive’s employment is terminated following a
Change in Control and during the Term, other than (A) by the Company for Cause,
(B) by reason of death or Disability, or (C) by the Executive without Good
Reason, then the Company shall pay the Executive the following amounts, and
provide the Executive the following benefits (collectively, the “Severance
Payments”), together with any Gross-Up Payment payable under Section 6(b)
hereof, in addition to any payments and benefits to which the Executive is
entitled under Section 5 hereof:

(i) In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive, the Company shall pay to the Executive a
lump sum severance payment, in cash, equal to 1.5 times the sum of (x) the
Executive’s base salary as in effect immediately prior to the Date of
Termination or, if higher, in effect immediately prior to the first occurrence
of an event or circumstance constituting Good Reason, and (y) the Executive’s
target annual bonus pursuant to any annual bonus or incentive plan maintained by
the Company in respect of the fiscal year in which occurs the Date of
Termination or, if higher, in respect of the fiscal year in which occurs the
Change in Control.

(ii) For the two year period immediately following the Date of Termination, the
Company shall arrange to provide the Executive and his dependents life,
disability, accident and health insurance benefits substantially similar to
those provided to the Executive and his dependents immediately prior to the Date
of Termination or, if more favorable to the Executive, those provided to the
Executive and his dependents immediately prior to the first occurrence of an
event or circumstance constituting Good Reason, at no greater cost to the
Executive than the cost to the Executive immediately prior to such date or
occurrence; provided, however, that, unless the Executive consents to a
different method (after taking into account the effect of such method on the
calculation of “parachute payments” pursuant to Section 6(b) hereof), such
insurance benefits shall be provided through a third-party insurer. Benefits
otherwise receivable by the Executive pursuant to this Section 6(a)(ii) shall be
reduced to the extent benefits of the same type are received by or made
available to the Executive by a subsequent employer of the Executive during the
two year period following the Executive’s termination of employment (and any
such benefits received by or made available to the Executive shall be reported
to the Company by the Executive); provided, however, that the Company shall
reimburse the Executive for the excess, if any, of the cost of such benefits to
the Executive over such cost immediately prior to the Date of Termination or, if
more favorable to the Executive, the first occurrence of an event or
circumstance constituting Good Reason.

(iii) Notwithstanding any provision of any stock option plan, stock incentive
plan, restricted stock plan or similar plan or agreement to the contrary, as of
the Date of Termination, (x) the Executive shall be fully vested in all
outstanding options to acquire stock of the Company (or the options of any
parent, surviving our acquiring company then held by the Executive) and all then
outstanding restricted shares of stock of the Company (or such parent, surviving
or acquiring company) held by the Executive, and (y) subject to any limitation
on exercise in any such plan or agreement that may not be amended without
stockholder approval, all options referred to in cause (x) above shall be
immediately exercisable and shall remain exercisable until the earlier of
(1) the second anniversary of the Date of Termination, or (2) the otherwise
applicable normal expiration date of such option.

(iv) To the extent that the full vesting of any stock option or share of
restricted stock, or the full exercisability of any stock option, provided for
in Section 5(c) or Section 6(a)(iii) should violate any law, rule or regulation
of any governmental authority or self-regulatory organization applicable to the
Company, or to the extent otherwise determined by the Company is its sole
discretion, the Company may, in lieu of providing any vesting or exercisability
rights pursuant to Section 5(c) or 6(a)(iii), (x) cancel any or all of the
Executive’s outstanding options in exchange for a lump sum payment, in cash,
equal to the excess of the fair market value of the shares of stock underlying
such options (whether or not vested or exercisable) on the Date of Termination
(as determined by the Board) over the aggregate exercise price provided for in
such stock options, and (y) repurchase any shares of restricted stock at their
fair market value (as determined by the Board without regard to the restrictions
on such shares of stock).

(v) The Company shall pay to the Executive a lump sum amount, in cash, equal to
the Executive’s target annual bonus under any bonus plan maintained by the
Company in respect of the fiscal year in which occurs the Date of Termination
multiplied by a fraction, the numerator of which is the number of days in such
fiscal year through and including the Date of Termination, and the denominator
of which is 365.

(vi) The Company shall provide the Executive with outplacement services suitable
to the Executive’s position for a period of one year or, if earlier, until the
first acceptance by the Executive of an offer of employment.

For purposes of this Agreement, the Executive’s employment shall be deemed to
have been terminated following a Change in Control by the Company without Cause
or by the Executive with Good Reason, if (x) the Executive’s employment is
terminated by the Company without Cause (whether or not a Change in Control ever
occurs) and, at the time of such termination, the Company is a party to a
written agreement the consummation of which would constitute a Change in
Control, or (y) the Executive terminates his employment for Good Reason (whether
or not a Change in Control ever occurs) and, both at the time the event occurs
that constitutes Good Reason and at the time of such termination, the Company is
a party to such an agreement.

(b) Gross-Up Payment

(i) Whether or not the Executive becomes entitled to the Severance Payments,
except as otherwise provided in Section 6(b)(ii) hereof, if any of the payments
or benefits received or to be received by the Executive in connection with a
Change in Control or the Executive’s termination of employment (whether pursuant
to the terms of this Agreement or any other plan, arrangement or agreement with
the Company, with any Person whose actions result in a Change in Control or with
any Person affiliated with the Company or such Person) (such payments or
benefits, excluding the Gross-Up Payment, being hereinafter referred to as the
“Total Payments”) will be subject to the Excise Tax, the Company shall pay to
the Executive an additional amount (the “Gross-Up Payment”) such that the net
amount retained by the Executive, after deduction of any Excise Tax on the Total
Payments and any federal, state and local income and employment taxes and Excise
Tax upon the Gross-Up Payment, and after taking into account the phase out of
the itemized deductions attributable to the Gross-Up Payment, shall be equal to
the Total Payments.

(ii) If the Total Payments would (but for this Section 6(b)) be subject (in
whole or part) to the Excise Tax, but the aggregate value of the portion of the
Total Payments that are considered “parachute payments” within the meaning of
section 280G(b)(2) of the Code is less than 330% of the Executive’s Base Amount,
then subsection (i) of this Section 6(b) shall not apply, and the cash Severance
Payments shall be reduced (if necessary, to zero), and all other Severance
Payments shall thereafter be reduced (if necessary, to zero), to the extent
necessary to cause the Total Payments not to be subject to the Excise Tax.

(iii) For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (A) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
Section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to the Executive and selected by the accounting
firm that was, immediately prior to the Change in Control, the Company’s
independent auditor (the “Auditor”), such payments or benefits (in whole or in
part) do not constitute parachute payments, including by reason of Section
280G(b)(4)(A) of the Code, (B) all “excess parachute payments” within the
meaning of Section 280G(b)(l) of the Code shall be treated as subject to the
Excise Tax unless, in the opinion of Tax Counsel, such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered (within the meaning of Section 280G(b)(4)(B) of the Code) in excess of
the Base Amount allocable to such reasonable compensation, or are otherwise not
subject to the Excise Tax, and (C) the value of any noncash benefits or any
deferred payment or benefit shall be determined by the Auditor in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, (x) the Executive shall be
deemed to pay federal income tax at the highest marginal rate of federal income
taxation in the calendar year in which the Gross-Up Payment is to be made and
state and local income taxes at the highest marginal rate of taxation in the
states and localities of the Executive’s residence and employment on the Date of
Termination, net of the maximum reduction in federal income taxes that could be
obtained from deduction of such state and local taxes, (y) the Executive shall
be deemed to pay employment taxes at the highest rates in effect in the state
and locality of the Executive’s employment, and (z) amounts actually withheld
from any payment to the Executive pursuant to Section 11 hereof with respect to
income or employment taxes shall be ignored.

(iv) In the event that the Excise Tax is Finally Determined to be less than the
amount taken into account hereunder in calculating the Gross-Up Payment and,
after giving effect to such Finally Determined amount, the Severance Payments
are to be reduced pursuant to Section 6(b)(ii) hereof, then the Executive shall
repay to the Company, within five (5) business days following the date that the
amount of such reduction in the Severance Payments is Finally Determined, the
Gross-Up Payment previously paid to the Executive and the amount of such
reduction in the Severance Payments, plus interest on the amount of such
repayments at 120% of the rate provided in Section 1274(b)(2)(B) of the Code.

(v) In the event that the Excise Tax is Finally Determined to be less than the
amount taken into account hereunder in calculating the Gross-Up Payment, but,
after giving effect to such Finally Determined amount, no reduction of the
Severance Payments is required pursuant to Section 6(b)(ii) hereof, then the
Executive shall repay to the Company, within five (5) business days following
the time that the amount of such reduction in the Excise Tax is Finally
Determined, the portion of the Gross-Up Payment attributable to such reduction
(plus that portion of the Gross-Up Payment attributable to the Excise Tax and
federal, state and local income and employment taxes imposed on the Gross-Up
Payment being repaid by the Executive), to the extent that such repayment
results in a reduction in the Excise Tax and a dollar-for-dollar reduction in
the Executive’s taxable income and wages for purposes of federal, state and
local income and employment taxes, plus interest on the amount of such repayment
at 120% of the rate provided in Section 1274(b)(2)(B) of the Code.

(vi) Except as otherwise provided in Section 6(b)(vii) below, in the event that
the Excise Tax is Finally Determined to exceed the amount taken into account
hereunder in calculating the Gross-Up Payment (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall, within five (5) business days following
the time that the amount of such excess is Finally Determined, (A) make an
additional Gross-Up Payment in respect of such excess and a Gross-Up Payment in
respect of any amounts paid pursuant to clause (B) or (C) of this
Section 6(b)(vi) (plus any interest, penalties or additions payable by the
Executive with respect to such amounts), (B) if the Severance Payments were
reduced pursuant to Section 6(b)(ii) hereof, but after giving effect to such
final determination, the Severance Payments should not have been so reduced, the
amount by which the Severance Payments were reduced pursuant to Section 6(b)(ii)
hereof, and (C) interest on such amounts at 120% of the rate provided in
Section 1274(b)(2) of the Code.

(vii) In the event that the Severance Payments were reduced pursuant to Section
6(b)(ii) hereof and the value of the Total Payments that are considered
“parachute payments” within the meaning of Section 280G(b)(2) of the Code is
Finally Determined to differ from the amount taken into account hereunder in
calculating the Gross-Up Payment, but such Finally Determined value still does
not exceed 330% of the Executive’s Base Amount, then, within five (5) business
days following the date on which such value is Finally Determined, (x) the
Company shall pay to the Executive the amount (if any) by which the reduced
Severance Payments (after taking the Finally Determined value into account)
exceeds the amount of the reduced Severance Payments actually paid to the
Executive, plus interest on the amount of such payment at 120% of the rate
provided in Section 1274(b) of the Code, or (y) the Executive shall pay to the
Company the amount (if any) by which the reduced Severance Payments actually
paid to the Executive exceeds the amount of the reduced Severance Payments
(after taking the Finally Determined value into account), plus interest on the
amount of such payment at 120% of the rate provided in Section 1274(b) of the
Code.

(c) The payments provided for in Section 6(a)(i) and (b)(i) hereof shall be made
not later than the fifth business day following the Date of Termination;
provided, however, that if the amounts of such payments cannot be Finally
Determined on or before such day, the Company shall pay to the Executive on such
day an estimate, as determined in good faith by the Company or, in the case of
payments under Section 6(b)(i) hereof, in accordance with Section 6(b) hereof,
of the minimum amount of such payments to which the Executive is clearly
entitled and shall pay the remainder of such payments (together with interest on
the unpaid remainder (or on all such payments to the extent the Company fails to
make such payments when due) at 120% of the rate provided in section
1274(b)(2)(B) of the Code) as soon as the amount thereof can be determined but
in no event later than the sixtieth (60th) day after the Date of Termination. At
the time that payments are made under this Agreement, the Company shall provide
the Executive with a written statement setting forth the manner in which such
payments were calculated and the basis for such calculations including, without
limitation, any opinions or other advice the Company has received from Tax
Counsel, the Auditor or other advisors or consultants (and any such opinions or
advice which are in writing shall be attached to the statement).

(d) The Executive and the Company shall each reasonably cooperate with the other
in connection with any administrative or judicial proceedings concerning the
existence or amount of liability for Excise Tax with respect to the Total
Payments. The Company shall pay to the Executive all legal fees and expenses
incurred by the Executive in disputing in good faith any issue hereunder
relating to the termination of the Executive’s employment, in seeking in good
faith to obtain or enforce any benefit or right provided by this Agreement or in
connection with any tax audit or proceeding to the extent attributable to the
application of Section 4999 of the Code to any payment or benefit provided
hereunder. Such payments shall be made within five (5) business days after
delivery of the Executive’s written requests for payment accompanied with such
evidence of fees and expenses incurred as the Company reasonably may require.



  7.   Termination Procedures and Compensation During Dispute.

(a) Notice of Termination. After a Change in Control and during the Term, any
purported termination of the Executive’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 10 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated. Further, a Notice of Termination for Cause is required
to include an invitation to attend a meeting of the Board, to be held no sooner
than fifteen (15) days and no later than thirty (30) days following the date of
such Notice of Termination for the purpose of considering whether Cause existed
for the Executive’s termination. If the Executive elects to attend the meeting,
the Executive and his or her counsel shall be given the opportunity to address
the Board. At the conclusion of the meeting, the Board shall vote whether the
Executive was guilty of conduct giving rise to Cause hereunder, which vote shall
require not less than three-quarters (3/4) of the entire membership of the Board
in order to confirm the Executive’s termination for Cause. If the Board fails to
confirm the Executive’s termination for Cause, the Board may elect to reinstate
the Executive or treat the termination as a termination without Cause for
purposes of this Agreement. The Company shall have no liability to the Executive
with respect to any benefit other than cash compensation that is denied the
Executive during the period between the delivery of a Notice of Termination for
Cause and the Board’s subsequent failure to confirm that Cause existed. Notice
of Termination due to a Good Reason must be provided by the Executive to the
Company within six months of the Executive becoming aware that the basis for
such Good Reason exists.

(b) Date of Termination. The “Date of Termination,” with respect to any
termination of the Executive’s employment after a Change in Control and during
the Term, shall mean the date specified in the Notice of Termination which,
except in the case of a termination for Cause, shall not be less than fifteen
(15) days from the date such Notice of Termination is given. Notwithstanding the
foregoing, the Company shall have the right to restrict the Executive’s access
to company facilities and properties, and to terminate the Executive’s authority
to act on behalf of the Company, in such manner as the Company, in its sole
discretion, shall deem appropriate during the period between the delivery of
such a Notice of Termination and the Date of Termination. The Date of
Termination with respect to a termination for Cause shall be the date the Notice
of Termination is delivered to the Executive or such later date as the Company
shall expressly provide; provided, however, that if a Notice of Termination for
Cause is delivered to the Executive and the Board subsequently determines
pursuant to Section 7(a) hereof that Cause did not exist but does not reinstate
the Executive, the Date of Termination shall be deemed to be the date of such
Board determination.

8. No Mitigation. The Company agrees that, if the Executive’s employment with
the Company terminates during the Term, the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 6 hereof. Further, the amount of
any payment or benefit provided for in this Agreement shall not be reduced by
any compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company, or otherwise except as expressly provided
herein.



  9.   Successors; Binding Agreement.

(a) In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to or upon the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to compensation from the Company in the same amount
and on the same terms as the Executive would be entitled to hereunder if the
Executive were to terminate the Executive’s employment for Good Reason after a
Change in Control, except that, for purposes of implementing the foregoing, the
date on which any such succession becomes effective shall be deemed the Date of
Termination. If the Company successfully obtains such assumption and agreement
prior to or upon the effectiveness of any such succession and the successor
extends an offer of employment to the Executive, any termination of the
Executive’s employment with the Company incident to such succession shall be
ignored for purposes of this Agreement; provided that nothing contained in this
Section 9(a) shall limit the Executive’s right to terminate employment with the
successor for Good Reason if the succession constitutes a Change in Control and
the successor takes any action subsequent to such succession that would
constitute Good Reason hereunder.

(b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.

10. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address inserted below the Executive’s signature on the final
page hereof and, if to the Company, to the address set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:

To the Company:

Tractor Supply Company

200 Powell Place

Brentwood, Tennessee 37027

Attention: Corporate Secretary

11. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be designated by the Board.
No waiver by either party hereto at any time of any breach by the other party
hereto of, or of any lack of compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Tennessee. All
references to sections of the Exchange Act or the Code shall be deemed also to
refer to any successor provisions to such sections. Any payments provided for
hereunder shall be paid net of any applicable withholding required under
federal, state or local law and any additional withholding to which the
Executive has agreed. The obligations of the Company and the Executive under
this Agreement which by their nature may require either partial or total
performance after the expiration of the Term (including, without limitation,
those under Sections 6 and 7 hereof) shall survive such expiration.

12. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

13. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

14. Settlement of Disputes. Except as otherwise provided by law or the specific
terms of any employee benefit plan of the Company, all claims by the Executive
for benefits under this Agreement shall be directed to and determined by the
Board and shall be in writing. The Executive shall provide the Board with all
materials and information reasonably requested by the Board in connection with
its review of any such claim. Any denial by the Board of a claim for benefits
under this Agreement shall be delivered to the Executive in writing and shall
set forth the specific reasons for the denial and the specific provisions of
this Agreement relied upon. The Board shall afford a reasonable opportunity to
the Executive for a review of the decision denying a claim and shall further
allow the Executive to appeal to the Board a decision of the Board within sixty
(60) days after notification by the Board that the Executive’s claim has been
denied.

15. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:

(a) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

(b) “Auditor” shall have the meaning set forth in Section 6(b) hereof.

(c) “Base Amount” shall have the meaning set forth in section 280G(b)(3) of the
Code.

(d) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

(e) “Board” shall mean the Board of Directors of the Company.

(f) “Cause” for termination by the Company of the Executive’s employment shall
mean (i) the willful and continued failure by the Executive to substantially
perform the Executive’s duties with the Company (other than any such failure
resulting from the Executive’s incapacity due to physical or mental illness or
any such actual or anticipated failure after the issuance of a Notice of
Termination for Good Reason by the Executive pursuant to Section 7(a) hereof)
that has not been cured within 30 days after a written demand for substantial
performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties, or (ii) the
willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise. For purposes of clauses (i) and (ii) of this definition, no act, or
failure to act, on the Executive’s part shall be deemed “willful” if done, or
omitted to be done, by the Executive in good faith and with a reasonable belief
that the Executive’s act, or failure to act, was in the best interest of the
Company.

(g) “Change in Control” shall be deemed to have occurred if:

(i) Any Person (including a “group” as defined in Section 14(d) of the Exchange
Act) other than an Exempt Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing more than 30% of the
combined voting power of the Company’s then outstanding securities; provided,
however, that no Change of Control shall be deemed to have occurred as a result
of a change in ownership percentage resulting solely from an acquisition of
securities by the Company; or

(ii) During any two (2) consecutive years during the Term, individuals who at
the beginning of such two (2) year period constitute the Board and any new
director whose election to the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved (such
individuals and any such new director being referred to as the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that no individual shall be considered a member of the
Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board (a
“Proxy Contest”) including by reason of any agreement intended to avoid or
settle any Election Contest or Proxy Contest; or

(iii) Consummation of a reorganization, merger or consolidation of the Company
(a “Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
company resulting from such Business Combination (including, without limitation,
a company which, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the outstanding voting
securities of the Company; or

(iv) A sale or other disposition of all or substantially all of the assets of
the Company (other than in a transaction in which all or substantially all of
the individuals and entities who were the Beneficial Owners of outstanding
voting securities of the Company immediately prior to such sale or other
disposition beneficially own, directly or indirectly, substantially all of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the acquirer of such assets (either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such sale or other
disposition), or the approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

(h) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(i) “Company” shall mean Tractor Supply Company and, except in determining
whether or not any Change in Control of the Company has occurred, shall include
any successor to its business or assets which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

(j) “Date of Termination” shall have the meaning set forth in Section 7(b)
hereof.

(k) “Disability” shall be deemed the reason for the termination by the Company
of the Executive’s employment, if, as a result of the Executive’s incapacity due
to physical or mental illness, the Executive shall have been absent from the
full-time performance of the Executive’s duties with the Company for a period of
six (6) consecutive months, the Company shall have given the Executive a Notice
of Termination for Disability, and, within thirty (30) days after such Notice of
Termination is given, the Executive shall not have returned to the full-time
performance of the Executive’s duties.

(l) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(m) “Excise Tax” shall mean any excise tax imposed under Section 4999 of the
Code.

(n) “Executive” shall mean the individual named in the preamble to this
Agreement.

(o) “Exempt Person” shall mean Joseph H. Scarlett, Jr., his spouse, his children
and their spouses, and his grandchildren (or the legal representative of any
such person) and each trust for the benefit of any such person.

(p) “Finally Determined” shall mean, with respect to any amount used in the
computation of a Gross-Up Payment, that such amount has been the subject of an
audit adjustment by the Internal Revenue Service that is either (i) agreed to by
both the Executive and the Company, such agreement not to be unreasonably
withheld, or (ii) sustained by a court of competent jurisdiction in a decision
with which the Executive and the Company concur, such concurrence not to be
unreasonably withheld, or with respect to which the period within which an
appeal may be filed has lapsed without a notice of appeal being filed or there
is no further right of appeal.

(q) “Good Reason” for termination by the Executive of the Executive’s employment
shall mean the occurrence (without the Executive’s express written consent)
after any Change in Control, of any one of the following acts by the Company, or
failures by the Company to act, unless, in the case of any act or failure to act
described in paragraph (i), (v) or (vi) below, such act or failure to act is
corrected prior to the Date of Termination specified in the Notice of
Termination given in respect thereof:

(i) the assignment to the Executive of any duties inconsistent with the
Executive’s status as a senior executive officer of the Company or a substantial
adverse alteration in the nature or status of the Executive’s responsibilities
from those in effect immediately prior to the Change in Control;

(ii) a reduction by the Company in the Executive’s annual base salary as in
effect on the date hereof or as the same may be increased from time to time;

(iii) the relocation of the Executive’s principal place of employment to a
location more than 50 miles from the Executive’s principal place of employment
immediately prior to the Change in Control or the Company’s requiring the
Executive to be based anywhere other than such principal place of employment (or
permitted relocation thereof) except for required travel on the Company’s
business to an extent substantially consistent with the Executive’s present
business travel obligations;

(iv) the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation, or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven (7) days of the date such compensation is due;

(v) the failure by the Company to continue in effect any compensation plan in
which the Executive participates immediately prior to the Change in Control
which is material to the Executive’s total compensation, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure by the Company to continue the
Executive’s participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable, both in terms of the amount or timing of
payment of benefits provided and the level of the Executive’s participation
relative to other participants, as existed immediately prior to the Change in
Control; or

(vi) the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company’s pension, savings, life insurance, medical, health and accident, or
disability plans in which the Executive was participating immediately prior to
the Change in Control (except for across the board changes similarly affecting
all senior executives of the Company and all senior executives of any Person in
control of the Company), the taking of any other action by the Company which
would directly or indirectly materially reduce any of such benefits or deprive
the Executive of any material fringe benefit enjoyed by the Executive at the
time of the Change in Control, or the failure by the Company to provide the
Executive with the number of paid vacation days to which the Executive is
entitled in accordance with the Company’s normal vacation policy in effect at
the time of the Change in Control.

The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.

(r) “Gross-Up Payment” shall have the meaning set forth in Section 6(b) hereof.

(s) “Notice of Termination” shall have the meaning set forth in Section 7(a)
hereof.

(t) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its Affiliates, (ii) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any of its subsidiaries, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company

(u) “Retirement” shall be deemed the reason for the termination by the Executive
of the Executive’s employment if such employment is terminated in accordance
with the Company’s retirement policy, including early retirement, generally
applicable to its salaried employees.

(v) “Severance Payments” shall have the meaning set forth in Section 6(a)
hereof.

(w) “Tax Counsel” shall have the meaning set forth in Section 6(b) hereof.

(x) “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).

(y) “Total Payments” shall mean those payments so described in Section 6(b)
hereof.

2

IT WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

TRACTOR SUPPLY COMPANY

By:     /s/ James F. Wright     
Name: James F. Wright
Title: Chief Executive Officer


EXECUTIVE

     /s/ Kimberly D. Vella     

Name: Kimberly D. Vella

Address:

     

(Please print carefully)

3